Citation Nr: 1749645	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified.

2.  Entitlement to an effective date prior to November 17, 2011, for the grant of service connection for anxiety disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 1967 to December 1969, including service in the Republic of Vietnam.  He is the recipient of the Bronze Star Medal and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for anxiety disorder, not otherwise specified, originally claimed as posttraumatic stress disorder (PTSD), and assigned an initial 30 percent disability rating, effective November 17, 2011.  The appellant filed a timely Notice of Disagreement (NOD), received in May 2012.  A Statement of the Case (SOC) was issued in January 2014.  A timely VA Form 9 was received in February 2014.  Supplemental Statements of the Case (SSOC) were issued in February and April 2017.

In correspondence received in March and August 2017, the appellant appeared to raise the issues of entitlement to service connection for a heart disability, a disability manifested by a cough, and obstructive sleep apnea.  The appellant is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file a claim of entitlement to service connection for such disabilities, he must file the claim on the proper form.  The Board observes that the RO sent the appellant a letter in February 2017, in response to other claims the appellant appeared to raise, explaining that all claims for benefits must be submitted on a standardized form.

In correspondence received in August 2014, the appellant revoked his authorization for Veterans of Foreign Wars to represent him.  He indicated that he wished to have W.M. represent him instead.  The RO notified the appellant in an October 2016 letter that a completed and signed Form 21-22 or 21-22a was required before VA could recognize W.M. as the appellant's representative.  To date, no such form has been received.  Thus, the Board cannot recognize any representation at this time.  See 38 C.F.R. §§ 20.602 - 20.605.





FINDINGS OF FACT

1.  For the entire period on appeal, the appellant's anxiety disorder produced no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal; there was not occupational and social impairment with reduced reliability and productivity.

2.  The appellant filed a claim of entitlement to service connection for PTSD in August 2005.

3.  In an unappealed November 2005 rating decision, entitlement to service connection for PTSD was denied.

4.  The appellant's request to reopen his claim of service connection for PTSD was received by VA on November 17, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for anxiety disorder have not been met or approximated for any portion of the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The November 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) (currently 38 C.F.R. §§ 3.104, 3.158, 20.1103 (2017)).

3.  The criteria for an effective date earlier than November 17, 2011, for the grant of service connection for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has referenced private medical records from Nova Medical Association as recently as May 2017.  The RO sent the appellant a letter in February 2017 informing him that he needed to complete and return an enclosed VA Form 21-4142 in order for VA to obtain identified treatment records on his behalf.  To date, no Form 21-4142 has been received.  Thus, VA has no further duty to the appellant with respect to obtaining these records.  38 C.F.R. § 3.159(c)(1)(ii) (obligating a claimant to provide enough information to identify and locate the existing records and authorize the release of existing records in a form acceptable to the custodian).  

In correspondence received in March 2017, the appellant expressed displeasure with his February 2017 VA examination, including that he expected the examiner to have asked more questions after he declined to discuss certain topics.  The Board has carefully reviewed the examination report and finds no indication that it is inadequate or the examiner's findings are inaccurate.  The examiner provided sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, it is well settled that in the absence of clear evidence to the contrary, public officers, specifically including VA medical examiners, have properly discharged their official duties.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed.Cir.2009).  It is within the discretion of VA medical professionals to determine which questions are necessary in order to provide the requested opinions necessary to address the pertinent schedular criteria.  The appellant has provided no probative evidence to support his lay assertion that further questions were necessary after he refused to answer certain questions nor did he otherwise explain his allegations that the examination was otherwise inadequate or inaccurate.  He has not provided specifics as to the topic or topics of conversation that he thought required additional questioning.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Under these circumstances, the Board finds that the examination is adequate.  

The appellant has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under the rating criteria for mental disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

	C.  Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).


III.  Analysis

A.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder

The appellant was afforded a VA examination in February 2012.  The claims file was reviewed.  A GAF score of 68 was assigned, based upon mild to moderate symptoms without significant impairment in social or occupational functioning.  The examiner opined that the appellant had a formally diagnosed mental condition, but symptoms were not severe enough either to interfere with occupational or social functioning or to require continuous medication.  The appellant denied that his psychological symptoms have impaired his ability to function socially.  He was noted to have been married for 43 years and have friends.  The appellant worked as an independent insurance agent for 24 years and had various other jobs afterward.  He reported being fired from some of those jobs; however, he denied poor performance at any of those jobs or any impairment in functioning due to his mental health symptoms.  He denied that his mental health symptoms result in any occupational impairment.  Although he retired in 2007 or 2008, he stated that, if he were working today, he could "perform any job [he was] qualified to do right now."  Examination revealed that the appellant experienced depressed mood and chronic sleep impairment.  No impairment to memory was observed.

Social work notes from 2013 state that the appellant reported symptoms of nightmares and flashbacks.  The appellant's spouse reported that the appellant is violent during dreams.  GAF scores of 50-55 were assigned.  The appellant consistently denied suicidal or homicidal ideation.

A January 2014 social work note states that the appellant reported periods of irritability, nightmares, and violent tendencies toward his spouse.  However, engaging in activities such as bowling, going to church, and talking to other veterans helps him manage his symptoms.

In his February 2014 substantive appeal, the appellant reported that he can no longer work due to his anxiety.

A March 2014 clinical note states that the appellant reported being able to sleep through the night on a good night, and waking up eight times on a bad night, with sweating, anxiousness, and movement.  He reported bowling, spending time in nature, and listening to music as outlets for his anxiety.  He denied suicidal or homicidal ideation.  He declined PTSD group therapy because he did not want to be around the negativity of other participants. 

A May 2014 letter from Dr. E.W.H., a private clinician, states that the appellant experiences nightmares three to four times per week, and awakens in panic and sweat.  Flashbacks occur twice weekly, while panic attacks occur three to four times per week.  The appellant averages three to four hours of sleep per night.  Intrusive thoughts, exaggerated startle response, and hypervigilance were also noted.  Dr. E.W.H. opined that the appellant's recent memory was moderately impaired and his working memory was 60 percent impaired.  He opined that the appellant's prefrontal cortex was dysfunctional because anger, sadness, and fear come upon the appellant without his understanding 50 percent of the time.  Hallucinations and illusions, including hearing his name called, hearing cars drive up, and seeing shadows move, were reported.  The appellant feels depressed 60 percent of the time, experiences frequent crying spells, and is easily angered and irritated.  Helplessness and suicidal ideation were also noted.  Thus, Dr. E.W.H. opined that the appellant was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships; thus, he was permanently and totally disabled and unemployable.  It was noted that the appellant had retired in 2008, had been married for 45 years, and occasionally socialized with friends.  A GAF score of 40 was assigned.

A January 2015 clinical note states that the appellant reported that his mental health was stable and unchanged.

In August 2015, Dr. E.W.H. stated that the appellant experienced nightmares seven to ten times per week, and would wake in sweat and panic.  Flashbacks occur four to five times per week, panic attacks occur once per week, and the appellant sleeps five to six hours per night.  The appellant had intrusive thoughts, startled easily, and was hypervigilant.  Recent memory was severely impaired and working memory was 75 percent impaired.  He opined that the appellant's prefrontal cortex was dysfunctional because anger, sadness, and fear come upon the appellant without his understanding 80 percent of the time.  Hallucinations and illusions, including hearing his name called, hearing cars drive up, and seeing shadows move, were reported.  The appellant felt depressed most of the time, has low energy and little interest in things, and angers and irritates easily.  Thus, Dr. E.W.H. opined that the appellant was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships; thus, he was permanently and totally disabled and unemployable.  It was noted that the appellant had retired in 2008, had been married for 46 years, and occasionally socialized with friends.  Although some symptoms appear to have increased in severity compared to how Dr. E.W.H. described them in May 2014, a GAF score of 40 was again assigned.

An October 2016 clinical note states that the appellant reported that he was doing "much better," particularly because his CPAP was allowing him to sleep seven to eight hours per night and feel more rested, more motivated, and less irritated.

The appellant was afforded a VA examination in February 2017.  The claims file was reviewed.  The examiner reported that there was no evidence of clinically significant negative alterations in cognitions and mood.  As the appellant had previously been diagnosed with anxiety disorder, not otherwise specified, under DSM-IV criteria in 2012, this VA examiner explained that the current diagnosis of other specified trauma- and stressor-related disorder, subthreshold PTSD, was simply a change in nomenclature in accordance with DSM-5 criteria.  The examiner opined that the appellant's symptoms were transient to mild, with mild impairment in daily functioning.  It was observed that the appellant had successfully implemented coping strategies, including bowling.  The appellant reported being judged by others as very approachable and that he worked successfully as an insurance salesman for more than two decades without notable difficulty.  

The examiner noted Dr. E.W.H.'s opinion that the appellant was permanently and totally disabled, unemployable, and had severe memory problems, but observed that there was no evidence of such during the examination.  He explained that the appellant presented without any immediately observable memory deficits and made no reference to any significant memory problems.  The appellant had clinically significant distress, secondary to nightmares of past trauma, engaged in avoidance, and quickly became emotional when discussing past trauma.  However, the examiner opined that the appellant's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the appellant's recent diagnosis and treatment for obstructive sleep apnea had significantly improved his sleep impairment, indicating that such symptoms had been due to the apnea rather than the service-connected psychiatric disability.  In addition, the appellant reported having friends and having a fairly stable relationship with his wife.

The appellant reported that medication for anxiety has decreased the frequency of nightmares and he has not acted in a physically aggressive manner since taking such medication.  The Board notes that the general formula for evaluating mental disabilities expressly authorizes VA to take into account the ameliorative effects of medication when evaluating a service-connected psychiatric disability.  38 C.F.R. § 4.130 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication); cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Moreover, the examiner observed that there was little evidence in the record of a history of physical aggression.  The appellant stated that his symptoms were "about the same."  Nightmares were reported a couple of times a week.  The appellant's spouse told him that he acts out in his sleep.  Intrusive thoughts were reported, but avoidance symptoms allowed him to manage such thoughts.  The appellant reported having good interpersonal relationships, notable interests in activities, and a positive view of life.  The appellant endorsed hypervigilance, including wanting to have his back to a wall rather than a window.  However, the examiner observed that, although the appellant reported some discomfort with the position of his chair during the examination and the fact that the door to the office was closed, there was no visible discomfort, nor did the appellant request to move his chair, sit in a different location, or keep the door open.  The appellant denied exaggerated startle, reckless and self-destructive behavior, problems with concentration, or continued impaired sleep.  He stated that he has experienced a "night and day" difference regarding sleep since being diagnosed with sleep apnea and using a CPAP machine.  He used to wake three to five times per night, but now only wakes once and feels better-rested.  There have also been fewer dreams and nightmares since using the CPAP.  There were occasional thoughts of being "better off not here," but active suicidal ideation was denied.  

Examination revealed the appellant to be open and cooperative.  He put forth good effort and the examiner found him to be a reliable historian.  Hygiene and grooming were good.  Gross motor functioning and speech were within normal limits.  He was oriented to all spheres.  Memory abilities were intact, as indicated by performance during the examination.  The appellant presented with abstract reasoning, and thought processes were logical and organized.  There was no evidence of delusional thought content or perceptual disturbances.  He described his mood as "sort of in between," being happiest when bowling but also being happy when he wakes up each day.  Affect was normal in range.  The appellant stated that he is "always trying to be positive."  Suicidal and homicidal ideation were denied.  The appellant stated that his most significant symptom was experiencing nightmares.  He stated that his current symptoms impact his daily functioning "a whole lot."  He reported experiencing sudden tiredness, which he attributes to his anxiety.  The examiner observed that the appellant's PTSD self-report appeared to be an over-estimate of his actual symptoms when compared to his answers during examination.

With regard to the letters from Dr. E.W.H., the February 2017 VA examiner observed Dr. E.W.H. used DSM-IV in May 2014, although the American Psychiatric Association replaced DSM-IV with DSM-5 in May 2013.  It was also noted that there was no substantiation for the conclusions that the appellant's working memory was 60 percent impaired and that "anger, sadness, and fear comes upon [the appellant] without his understanding 50 percent of the time, indicating that his prefrontal cortex is dysfunctional."  The VA examiner stated that no cognitive or other psychological testing was reported, nor were any other possibilities for the appellant's self-reported symptoms considered.  The reported perceptual disturbances were not documented in any other mental health records in the claims file.  Although there was no change in the appellant's symptoms over time, including since the appellant retired in 2008 after a successful career which required interpersonal interaction, and a 45-year marriage, Dr. E.W.H. opined that the appellant was permanently and totally disabled and unemployable.  With regard to the August 2015 letter from Dr. E.W.H., the examiner observed that it appeared to be primarily a copy of the May 2014 letter with minor changes to symptomatology and severity.  However, the GAF score assigned was still 40.  The examiner noted that the appellant's reported treatment with Dr. E.W.H., to include psychiatric care or medications, was unsupported by actual treatment records.

In correspondence received in March 2017, the appellant explained that he has good days and bad days.  On bad days, he believes that the severity of his anxiety disorder is 100 percent disabling.


		ii.  Analysis

Upon weighing the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for any portion of the period on appeal.

As described above, the record contains conflicting medical opinions regarding the severity of the appellant's service-connected psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.  The Court has made clear that a medical opinion is not entitled to any weight "if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

After considering these factors, the Board finds that the medical opinions provided by Dr. E.W.H. are entitled to lower probative weight.  There is no indication that Dr. E.W.H. reviewed the claims file.  Rather, Dr. E.W.H.'s opinions are simply based upon a few clinical observations without the benefit of reviewing contemporaneous clinical notes from VA clinicians.  The Board also notes that Dr. E.W.H. did not provide a rationale for his conclusions.  For example, as observed by the February 2017 VA examiner, although Dr. E.W.H. opined that the appellant was permanently and totally disabled and unemployable, there is no indication that the appellant's anxiety disorder, diagnosed as PTSD by Dr. E.W.H., had increased in severity since the appellant retired in 2007 or 2008.  Prior to his retirement, the appellant had successfully worked for more than two decades as an insurance salesman.  On the other hand, the February 2012 and February 2017 VA medical opinions are based upon in-person examinations of the appellant and thorough reviews of the medical evidence of record, and are well-reasoned.  The February 2017 VA opinion, in particular, discusses the relevant VA and private clinical evidence in the claims file, including Dr. E.W.H.'s letters; and the opinion explains discrepancies between the majority of the clinical evidence and Dr. E.W.H.'s opinions.  The February 2017 VA examiner also concluded that the appellant's reported treatment with Dr. E.W.H. was unsupported by the clinical evidence of record.  The Board finds that the severity of the appellant's symptomatology as reported by Dr. E.W.H. is not reflected in the VA medical evidence of record nor by the appellant's own reports of his symptoms during examinations.

The February 2012 VA examiner observed that the appellant experienced depressed mood and chronic sleep impairment as a result of his anxiety disorder, and opined that the appellant's symptoms were mild to moderate without any significant impact on social or occupational functioning.  The appellant himself denied that his psychological symptoms impaired his ability to function socially or in an occupational setting.

The appellant competently reported other symptoms throughout the period on appeal, including irritability, intrusive thoughts, nightmares, and violent tendencies toward his wife.  However, violent tendencies toward his wife were only reported on one occasion, in January 2014.  In October 2016 and February 2017, the appellant reported that his sleep-related symptoms had significantly decreased in severity since he began using a CPAP for his sleep apnea.  He reported feeling better rested, more motivated, less irritated, being able to sleep seven to eight hours per night, and awakening far fewer times per night.  Throughout the period on appeal, the appellant has competently and credibly reported successful coping strategies, including bowling, spending time in nature, listening to music, and going to church.

The February 2017 VA examiner opined that the appellant's symptoms were transient to mild, with mild impairment in daily functioning, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The appellant himself reported having friends and a fairly stable relationship with his wife of more than 40 years.  The appellant reported that his nightmares were less frequent due to his prescribed medication.  Although the appellant reported hypervigilance and discomfort with the placement of his chair during such examination, he did not request to move his chair, sit elsewhere, or open the door.  The appellant himself stated that he experienced a "night and day" difference in his symptomatology thanks to his CPAP machine. 

After considering the impact of the appellant's symptoms, the Board concludes that an initial rating in excess of 30 percent, or a rating in excess of 30 percent for any portion of the period on appeal, is not warranted because there was not occupational and social impairment with reduced reliability and productivity.  Speech was not circumstantial, circumlocutory, or stereotyped, there was no evidence of difficulty in understanding complex commands, and there was no evidence of impaired judgment or impaired abstract thinking.  The appellant's symptoms of anxiety disorder do not more nearly approximate those contemplated by the 50 percent rating criteria.  

The February 2012 VA examiner opined that the appellant's symptoms were not severe enough to either interfere with occupational or social functioning or to require continuous medication.  The February 2017 VA examiner opined that the appellant's symptoms were transient to mild, with mild impairment in daily functioning.

Further, although Dr. E.W.H.'s reports note memory problems, there was no basis for that finding.  Such opinion has therefore been assigned minimal probative weight.  Indeed, the February 2017 VA examiner specifically found that no evidence of memory impairment was evident on examination.  Further, there was no difficulty in establishing and maintaining effective work and social relationships.  The appellant has been married to the same person for more than 40 years and reports having friends and engaging in social activities.  He specifically stated in February 2017 that people find him to be very approachable.  Although the appellant competently and credibly reported problems with supervisors at some jobs following his insurance sales career, the appellant was able to function successfully in a career for more than 20 years which required a great deal of interpersonal interaction.  He does not contend that the severity of his anxiety disorder increased after he left his insurance career.  Rather, in February 2012, he stated that he could still perform any job he was qualified to do.  In February 2017, the appellant reported that his symptoms were "about the same" and that he noted a positive change in his sleep disturbance symptoms thanks to CPAP treatment.  The Board has considered the appellant's May 2017 statement that he has good days and bad days and that, on bad days, he believes that the severity of his anxiety disorder is 100 percent disabling.  Although there may be day-to-day fluctuations in the manifestations of his disability, such episodes have been considered in assigning the current rating.  The evidence shows no distinct periods of time during the appeal period when his service-connected psychiatric disability varied to such an extent that ratings greater or less than 30 percent would be warranted.  Fenderson, supra.  In summary, the Board finds that the preponderance of the evidence is against a finding that the appellant experiences difficulty in establishing and maintaining effective work and social relationships.

The appellant contends that he is entitled to an initial rating in excess of 30 percent due to the severity of his mental health symptoms in 2005, when service connection was denied.  As discussed above, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 126.  As discussed below, the November 2005 denial of service connection is final because it was not appealed within one year of notification.  The grant of service connection for anxiety disorder was based upon the appellant's November 2011 claim to reopen the previously denied claim.  The severity of mental health symptoms six years prior to the grant of service connection, while useful from a historical perspective, are entitled to less probative weight in determining the initial disability rating to be assigned for the period beginning November 17, 2011.

Thus, an initial rating of 30 percent, and no higher, for the appellant's service-connected anxiety disorder is warranted.  Although it appears that there may have been some improvement with regard to his symptomatology as the appellant has reported improved sleep thanks to his CPAP machine, the Board will not disturb the appellant's initial 30 percent rating.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching this determination, the Board notes that in his February 2014 substantive appeal, the appellant reported that he can no longer work due to his anxiety disorder.  Although the RO sent the appellant a letter in October 2016 explaining that, if he wished to file a claim for a total disability rating based on individual unemployability (TDIU), he needed to submit such claim on a standardized form.  He was provided a copy of VA Form 21-8940.  To date, no completed VA Form 21-8940 has been received.  However, in light of the appellant's assertions, the Board has considered a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

From November 17, 2011, to July 6, 2014, the appellant was service-connected for anxiety disorder, not otherwise specified at 30 percent.  Beginning July 7, 2014, he is service-connected for anxiety disorder at 30 percent and diabetes mellitus, type II, at 20 percent.  His combined evaluation for compensation is 40 percent.  He does not meet the schedular threshold for TDIU at any point during the period on appeal because no one disability is rated at 60 percent or more; and, although service connection is in effect for multiple disabilities beginning July 7, 2014, no one disability is rated at 40 percent or more and his combined rating is not at least 70 percent.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Thus, the Board will consider whether the appellant is unemployable by reason of service-connected disabilities, such that submission of the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) would be warranted.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the appellant being unemployable due to his service-connected anxiety disorder.  Thus, extraschedular referral is not warranted.

In February 2012, the appellant stated that he could work any job he was qualified to do.  In his February 2014 substantive appeal, the appellant reported that he can no longer work due to his anxiety disorder.  For the reasons discussed above, the opinions of Dr. E.W.H. regarding the appellant's employability are entitled to minimal probative weight.  The February 2017 VA examiner opined that the appellant's anxiety symptoms were transient to mild, and observed that the appellant had developed successful coping strategies.  Such mild to transient symptoms were noted to, at worst, decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.   The February 2017 VA examiner's opinion is entitled to great probative weight, as discussed above.

The Board also notes that the appellant has not contended that his service-connected anxiety disorder has increased in severity since he reported he could still work in February 2012, since his more than 20 years as an insurance salesman, or even since he retired in 2007 or 2008.  Further, although he was fired from part-time jobs following his career as an insurance salesman, the appellant himself stated in February 2012 that such terminations were not due to any impairment in functioning due to his mental health symptoms.

The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the appellant is not unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder.  

While the Board recognizes the limitations the appellant faces due to his service-connected disabilities, these limitations were considered in the disability ratings he receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the appellant is not unable to secure or maintain substantially gainful employment due solely to his service-connected anxiety disorder.  Rather, the Board finds that the appellant is capable of performing the physical and mental acts required for employment.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Entitlement to an effective date prior to November 17, 2011, for the grant of service connection for anxiety disorder

The appellant seeks an effective date earlier than November 17, 2011, for the award of service connection for anxiety disorder.  After considering the record in light of the legal criteria set forth above, the Board finds that the appellant is currently in receipt of the earliest effective date legally available.

The appellant's original claim of entitlement to service connection for PTSD was received by VA in August 2005.  Service connection was denied in a November 2005 rating decision.  The appellant did not appeal this decision, nor was new and material evidence received, within one year of notification of such decision.  The appellant does not contend otherwise.  Absent clear and unmistakable error, which has not been shown or alleged here, this decision is final.  38 U.S.C.A. § 7105(c) (West 2002) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) (currently 38 C.F.R. §§ 3.104, 3.158, 20.1103 (2017)).

On November 17, 2011, VA received the appellant's application to reopen his previously denied claim of entitlement to service connection for PTSD.  In a February 2012 rating decision, the RO reopened and granted the claim based upon the receipt of new and material evidence.  The RO awarded service connection effective November 17, 2011, the date of receipt of the claim to reopen.

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  

In this case, the appellant's original claim was denied by the RO in a final November 2005 decision and his application to reopen that claim was received by VA on November 17, 2011.  The appellant has pointed to no earlier pending claim to reopen, formal or informal, and a review of the record reveals no communication which could be construed as a claim to reopen prior to November 17, 2011.  See 38 C.F.R. § 3.151, 3.155.

The Board has considered whether a May 2008 clinical note indicating that the appellant was treated for PTSD and reported symptoms of anger and difficulty sleeping may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  That provision, however, does not avail the appellant.  

Prior to March 24, 2015, applicable regulations provided that a report of examination or hospitalization could be accepted as an informal claim for benefits if it met the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provided:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Norris v. West, 12 Vet. App. 413, 417 (1999); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In the instant case, the appellant's claim had not been denied because the disability was not compensable to a degree. As such, 38 C.F.R. § 3.157 is not for application.

The Board has also carefully considered the appellant's contentions to the effect that an earlier effective date is warranted as he has experienced symptoms of anxiety disorder since separation from service in 1969.  The Board does not dispute that the Veteran experienced psychological symptoms prior to the assigned effective date.  Again, however, the applicable law provides that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, November 17, 2011, must be the effective date of the award of service connection.

Under the facts of this case, therefore, there is no legal basis for awarding an effective date earlier than November 17, 2011, for the award of service connection.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.").  


ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, is denied.

Entitlement to an effective date earlier than November 17, 2011, for the grant of service connection for anxiety disorder is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


